Citation Nr: 1603249	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to November 1975 and from November 1994 to December 1994.  The Veteran served in the Air Force Reserves from June 1975 to December 1996 with periods of Inactive Duty for Training (INACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board remanded this matter in December 2014 for a supplemental opinion addressing aggravation of hearing loss.  In August 2015, a VA examiner provided the requested opinion.  Therefore, a review of the record indicates that VA substantially complied with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This matter was also remanded in March 2012 for a supplemental opinion, which was provided in April 2012.

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO in Milwaukee, Wisconsin.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran entered service with preexisting bilateral hearing loss, as demonstrated on his June 1975 examination for entrance to active military service. 

2.  The evidence of record demonstrates that the Veteran's bilateral hearing loss worsened during service beyond the natural progression of the disorder.  



CONCLUSION OF LAW

The criteria for service connection for in-service aggravation of bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

In this decision, the Board grants entitlement to service connection for a bilateral hearing loss disability, which constitutes a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its duties to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

Legal Criteria 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, regarding the Veteran's service as a Reserve member (and apart from his          periods of active duty), service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.   

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306(b); Jensen, 19 F.3d at 1417; Wagner, 370 F.3d at 1096.  Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease, however, are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Under the laws administered by VA, impaired hearing is considered a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran contends that his preexisting bilateral hearing loss worsened during active duty and service in the Air Force Reserves due to exposure to loud noise.  The Veteran's DD Form 214 shows that his primary military occupational specialty was that of a security specialist.  He testified that as a security specialist, he guarded aircraft on the flight line of Holloman Air Force Base in New Mexico, where he was exposed to noise from jet engines and ground unit power generators.  The Veteran also reported exposure to noise from the use of firearms and while being transported on C-130 cargo aircraft.  According to the Veteran, he did not always have hearing protection or had inadequate protection during such noise exposure.  He testified that during his service, he observed a worsening of his hearing in both the right and the left ears.

The Board finds that the Veteran's statements of record regarding his military noise exposure and observable symptoms are competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, the Board has no reason to question the credibility of the Veteran's contentions regarding his exposure to loud noise during service.  See Dalton v. Nicholson, 21 Vet. App. 23, 28 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The Veteran's assertions regarding noise exposure are consistent with the duties and circumstances of serving as a security specialist.  As such, the Board concedes the Veteran's noise exposure during service.  

Initially, the Board must determine whether the Veteran's bilateral hearing loss was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" refers to only such conditions as are recorded in examination reports and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  

In this case, the Veteran's pre-induction physical examination demonstrates bilateral hearing loss that preexisted service.  On the authorized audiological evaluation in June 1975, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
45
40
LEFT
10
0
0
10
35

Speech audiometry testing was not conducted.  In his pre-induction audiological evaluation, the Veteran exhibited thresholds higher than 20 decibels in both ears, thus indicating some degree of hearing loss pursuant to Hensley.  5 Vet. App. at 157.  The Veteran was assigned a hearing loss profile of H1 under the PULHES classification system.  The PULHES classification system reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Thus, the PULHES classification system provides a general indication of a veteran's level of fitness for retention in the military service.  However, a profile of "1" in a PULHES category does not necessarily mean that a veteran is free of all defect, infirmity, or disorder for that category.  In addition, PULHES profiles do not negate other statements, opinions, and measurements contained elsewhere in the medical examination report.  As such, based on the reported results of audiological testing, the Board finds that bilateral hearing loss was "noted" at entrance and therefore preexisted the Veteran's active service.  Accordingly, the presumption of soundness does not attach, and service connection for bilateral hearing loss may be considered only on the basis of aggravation during active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

It must next be determined whether the Veteran's preexisting bilateral hearing loss was aggravated by service.  The Veteran's service treatment records are silent as to complaints of or treatment for hearing loss.  In addition, the record does not contain physical examinations from separation in either November 1975 or December 1994.  However, between 1975 and 1992, the Veteran underwent periodic medical examinations, including audiological evaluations, for his service in the Air Force Reserves.    

On the authorized audiological evaluation in May 1981, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
65
LEFT
5
10
20
30
60

Speech audiometry testing was not conducted.  The examiner noted that the Veteran had last been exposed to noise during his annual tour in February 1981, when he was exposed to rifle noise.

On the authorized audiological evaluation in November 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
20
50
LEFT
15
10
50
45
80

Speech audiometry testing was not conducted.  The examiner diagnosed high frequency hearing loss and assigned the Veteran a hearing loss profile of H2 under the PULHES classification system.  

On the authorized audiological evaluation in October 1988, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
55
LEFT
5
20
30
35
60

Speech audiometry testing was not conducted.  The examiner diagnosed the Veteran with mild bilateral high frequency hearing loss.  

On the authorized audiological evaluation in December 1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
30
60
LEFT
0
20
30
40
70

Speech audiometry testing was not conducted.  The examiner assigned the Veteran a hearing loss profile of H2 under the PULHES classification system.  

In this case, the evidence shows a measured worsening of the Veteran's bilateral hearing loss.  Although a separation physical examination is not of record, the results of the four audiological evaluations conducted during the course of the Veteran's service in the Air Force Reserves reflect a progressive worsening of the Veteran's bilateral hearing loss from the time of his enlistment.  Moreover, the Veteran's PULHES classifications for hearing demonstrate a medical assessment of worsening, as his classification went from an H1 at induction to an H2 in 1984 and 1992.  Taken in conjunction with the Veteran's credible lay statements that he observed a worsening of his hearing during service, the record evidence demonstrates a measured worsening of the Veteran's bilateral hearing loss.  Thus, the Board finds that the preponderance of the evidence persuasively shows that the Veteran's preexisting bilateral hearing loss underwent an increase in severity during his service, and the presumption of aggravation attaches.  

As the presumption of aggravation under section 1153 has arisen, the burden shifts to the government to show a lack of aggravation by establishing that the evidence of record clearly and unmistakably shows that the Veteran's bilateral hearing loss was not aggravated by service beyond the natural progression of the disorder.  In this regard, the record contains three VA medical opinions and a private medical opinion.  Upon review of these opinions, the Board finds that the government has not met its burden.   

The record contains opinions from VA audiologists dated April 2007, April 2012, and August 2015.  The Veteran was examined in April 2007 and the examining audiologist concluded that the progression of the Veteran's hearing loss was more likely than not due to recreational firearms use and his employment as a police officer.  The audiologist observed that the vast majority of the Veteran's time working was spent in his capacity as a civilian, not with the Reserves.  However, the examiner did not address the Veteran's specific periods of active duty, his lay statements regarding exposure to noise during service, or whether there was any aggravation of hearing loss, and if so, whether it was due to noise exposure during service.  Thus, in March 2012, the Board deemed this opinion inadequate for failing to meet the evidentiary standard for aggravation of a preexisting disorder, and the matter was remanded for a new opinion.  

An opinion obtained in April 2012 also focused on the Veteran's civilian noise exposure, rather than his time in the Air Force Reserves or his specific periods of active duty.  The opining audiologist did not consider the Veteran's lay statements regarding in-service noise exposure, nor did he address whether there was an actual increase in the Veteran's disability during service and if so, whether there was clear and unmistakable evidence showing that such increase was due to the natural progress of the disease.  In December 2014, the Board found the April 2012 opinion inadequate and in violation of Stegall.  Stegall v. West, 11 Vet. App. 268, 271 (holding that a remand by the Board imposes on VA a duty to ensure compliance with the terms of the remand).  Accordingly, this matter was again remanded for a new opinion.   

In August 2015, a VA audiologist provided a supplemental opinion stating that the etiology of the Veteran's bilateral hearing loss could not be determined without resort to speculation.  The audiologist explained that too much time had elapsed between the end of the Veteran's period of active duty in 1975 and the next audiogram of record, dated May 1981, and between the end of active duty in 1994 and the next audiogram of record in 2006, to be able to determine the etiology of the Veteran's bilateral hearing loss.  Thus, although threshold shifts were apparent, the audiologist could not determine whether the shifts occurred during the Veteran's active service or during some other time period.  For this reason, the audiologist concluded that the Veteran's preexisting hearing loss was not aggravated beyond its normal progression by military service.    

The Veteran submitted a private medical opinion, dated September 2007, from Dr. P. M., an ear, nose, and throat specialist.  Dr. P. M. provided a detailed review of the Veteran's medical history with regard to hearing loss, noting that the Veteran's hearing loss preexisted his military service.  The Veteran's exposure to noise during military service, in particular from firearms and aircraft noise on the tarmac, was also considered.  Dr. P. M. reviewed and analyzed audiograms dated May 1981, November 1984, October 1998, and August 1999, as well as an undated audiogram that was surmised to be one of the earlier audiograms available.  

Dr. P. M. also reviewed the results of a private audiogram dated April 2006, which the Veteran submitted as part of the record in this matter.  On audiological evaluation in April 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
70
70
LEFT
15
30
50
70
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear, using the WDS quiet test.

Dr. P. M. concluded that the Veteran suffers from mild to severe down-sloping high frequency noise-induced sensorineural hearing impairment with 4600 Hertz notching.  Dr. P. M. also opined that the Veteran's exposure to noise during military service was a "material contributory causative factor in the progression of his mild to moderate binaural down-sloping sensorineural hearing impairment."  

The probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to medical opinions is within the province of the adjudicator.  Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Thus, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board affords minimal probative weight to the August 2015 VA opinion.  First, the opinion is based on an erroneous standard.  The audiologist was asked to consider whether it is at least as likely as not that the Veteran's preexisting hearing loss chronically increased (i.e., was aggravated) during his periods of active service in 1975 and 1994, and if so, whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disease, or whether it was instead above and beyond the natural progression of the disease, including due to noise exposure during active service.  Instead, the audiologist discussed whether the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of an event in military service, concluding that he was unable to make a medical determination without resorting to speculation.  As to whether the Veteran's preexisting hearing loss was aggravated beyond its natural progression during military service, the audiologist answered "no," and as rationale stated "unknown, please see above." 

Moreover, the August 2015 opinion does not consider relevant evidence of record in this matter.  For example, there is no discussion of the September 2007 medical opinion of Dr. P. M., which concluded that military noise exposure was "a material contributor causative factor" in the progression of the Veteran's hearing loss.  In addition, the August 2015 opinion failed to discuss the Veteran's credible lay statements, despite being directed to do so in the Board's December 2014 remand.  A VA examination is inadequate when the examiner ignores the veteran's lay statements of an in-service injury or event unless the Board expressly finds that no such injury or event occurred.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes to provide an examination, it must ensure that the examination is adequate).  For these reasons, the August 2015 opinion is of limited probative value.  

The Board gives greater probative weight to the opinion of Dr. P. M., which is based on a personal examination of the Veteran, consideration of the Veteran's lay statements regarding his exposure to noise during service, and review of multiple audiological evaluations dating from 1981, or earlier, to present.  Dr. P. M. provided a detailed report of his findings and explained the rationale for his conclusion that noise exposure during service was a material contributory causative factor in the progression the Veteran's hearing loss.  

For these reasons, the Board finds that the record evidence does not rise to the level of the "clear and unmistakable" standard that is required to rebut the presumption of aggravation.  Thus, service connection is warranted for preexisting bilateral hearing loss aggravated by service.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


